Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144352                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BRIAN LITTEN and CHRISTINA LITTEN,                                                                      Brian K. Zahra,
            Plaintiffs-Appellants,                                                                                   Justices

  v                                                                SC: 144352
                                                                   COA: 299727
                                                                   Macomb CC: 2009-001817-NO
  BARTON MALOW COMPANY,
          Defendant/Cross-Plaintiff-Appellee,
  and
  MACOMB COMMUNITY COLLEGE,
          Defendant-Appellee,
  and
  WESTWOOD CARPENTRY COMPANY,
          Defendant/Cross-Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 22, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
           t0416                                                              Clerk